Citation Nr: 1137179	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971 and from September 1990 to May 1991.  He died in June 2002.  The appellant is his surviving spouse.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the above claim.


FINDINGS OF FACT

1.  The Veteran died in June 2002.  In the original death certificate, the immediate cause of the Veteran's death was listed as respiratory failure due to pulmonary fibrosis with other significant conditions contributing to death noted as presumptive pseudomonas aeruginosa pneumonia.

2.  A June 2011 amended certificate of death added posttraumatic stress disorder (PTSD) as an additional significant condition contributing to death.

3.  At the time of his death, the Veteran was service connected for PTSD, rated 30 percent disabling since March 1998, and residuals of a shell fragment wound of the left shoulder, rated noncompensable from September 1983 and 10 percent from March 1998.  

4.  The death of the Veteran was causally related to a service-connected disability.


CONCLUSION OF LAW

The death of the Veteran was the result of a disease or injury incurred in active service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds that entitlement to service connection for the cause of the Veteran's death is warranted.  

In this case, the Veteran died in June 2002.  In the original death certificate, the immediate cause of the Veteran's death was listed as respiratory failure due to pulmonary fibrosis with other significant conditions contributing to death noted as presumptive pseudomonas aeruginosa pneumonia.

A June 2011 amended certificate of death added PTSD as an additional significant condition contributing to death.

At the time of his death, the Veteran was service connected for PTSD, rated 30 percent disabling since March 1998, and residuals of a shell fragment wound of the left shoulder, rated noncompensable from September 1983 and 10 percent from March 1998.  

The key issue in the case is whether the Veteran's service-connected PTSD and residuals of a shell fragment wound of the left shoulder were in any way responsible for the Veteran's death.

A 2011 letter from the Veteran's private physician who treated the Veteran prior to his death and certified the Veteran's death certificate, stated that after reviewing the Veteran's records from the VA, the physician agreed that the Veteran suffered from PTSD and as he was not in a position to consider PTSD while the Veteran was critically ill, he decided to amend the Veteran's death certificate to add PTSD as a significant condition contributing to his death.  As such, the Veteran's death certificate was amended in May 2011 to include PTSD as a significant condition contributing to his death.  The Board views this letter as an opinion by the Veteran's treating physician that the Veteran's PTSD significantly contributed to his death.  The Board further notes that there is no medical evidence that contradicts this opinion.  

Thus, in view of the provisions of 38 C.F.R. § 3.310(a), and resolving all reasonable doubt in the appellant's favor, the Board finds that the medical evidence is sufficient to demonstrate that the Veteran's death, which was the result of respiratory failure due to pulmonary fibrosis, was associated with his service-connected PTSD, as there is no medical evidence on point to the contrary.

The Board notes that the duty to notify and assist has been met in this matter to the extent necessary to grant the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Thus, there is no prejudice to the Veteran in deciding the claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

The claim for service connection for cause of death is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


